1

2

3

4                         IN THE UNITED STATES DISTRICT COURT
5                      FOR THE EASTERN DISTRICT OF CALIFORNIA
6

7    UNITED STATES OF AMERICA,                   Case No.: 1:10-CR-00205-001 LJO
8                        Plaintiff,              ORDER OF RELEASE
9         v.
10   ADAM HOWE,
11                       Defendant.
12

13        The above-named defendant having been sentenced on January 21, 2020, to Time Served,
14
          IT IS HEREBY ORDERED that the defendant shall be released forthwith.
15
          A certified Judgment and Commitment order to follow.
16

17   IT IS SO ORDERED.
18
       Dated:   January 21, 2020                     /s/ Lawrence J. O’Neill _____
19                                               UNITED STATES DISTRICT JUDGE

20

21

22

23

24

25

26

27

28
